Citation Nr: 0910550	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service-connected 
multiple shrapnel wounds to the left shoulder with retained 
foreign bodies, Muscle Groups I, II, III, and IV, evaluated 
as 30 percent disabling as of March 25, 1996.  


REPRESENTATION

Appellant represented by:	Robert V. Chishom, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to November 
1971.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Ft. Harrison, Montana, which granted the 
Veteran's claim for an increased rating for service-connected 
shrapnel scars of the buttocks, to the extent that it 
increased his rating from noncompensable (0 percent) to 10 
percent, and which denied a claim for an increased rating for 
service-connected shrapnel wounds of the dorsal back with 
multiple foreign bodies, evaluated as 10 percent disabling.  
The veteran appealed, and in May 2000, the Board remanded the 
claims for additional development.  In July 2003, the RO 
continued the current rating specifically to the shrapnel 
scarring of the left buttock, and assigned a separate 
noncompensable rating for the shrapnel scarring of the right 
buttock.  The RO also combined the veteran's dorsal back 
injury with his left shoulder shrapnel injury, and assigned 
30 percent rating as of March 25, 1996, and a 40 percent 
rating as of July 3, 1997 (discussed infra).  In April 2004, 
the Board remanded the claims involving shrapnel scarring of 
the left and right buttock for additional development; in 
June 2005, the Board denied these two claims.

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In February 2006, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's June 2005 
decision.  That same month, the Court issued an Order 
vacating the June 2005 Board decision.  In the Joint Motion, 
it was determined that the Board had not considered an issue 
that had been developed for appellate review.  This issue was 
subsequently added as a subject for current appellate review.  

In August 2006, the Board remanded this matter for procedural 
and evidentiary development.  Following completion of that 
development, in a Board decision in January 2008, the Board 
denied the claims for increased ratings for scars to the left 
and right buttocks, determined that the Veteran was entitled 
to no more than his 10 percent protected rating for residuals 
of shrapnel wounds to the dorsal spine, and granted a 30 
percent rating, but not greater, for the Veteran's service-
connected multiple shrapnel wounds to the left shoulder, with 
retained foreign bodies, Muscle Groups I, II, III, and IV, 
effective from March 25, 1996.  The Veteran appealed to the 
Court and pursuant to a Joint Motion for Remand filed in 
September 2008, the Court issued an Order vacating the 
Board's January 2008, to the extent that it denied a rating 
in excess of [30] percent for multiple wounds to the left 
shoulder with retained foreign bodies.  While the Board notes 
that the Joint Motion and Order refer to the issue on appeal 
as entitlement to a rating in excess of "40" percent, the 
parties to the Joint Motion clearly indicated their intention 
to dismiss the Veteran's appeal with respect to the scars of 
the left and right buttocks and his 10 percent rating 
(protected) for residuals of shrapnel wound to the dorsal 
spine, which had previously been joined with his residuals of 
shrapnel wounds to the left shoulder.  Thus, with the 
exclusion of the dorsal spine disability per the Joint 
Motion, the Board finds that the issue remaining on appeal 
involves entitlement to a rating in excess of 30, not 40, 
percent for multiple shrapnel wounds to the left shoulder 
with retained foreign bodies, Muscle Groups I, II, III, and 
IV, evaluated as 30 percent disabling as of March 25, 1996.  

Finally, in the July 2007 supplemental statement of the case, 
the RO also adjudicated a February 2007 claim for service 
connection for a total disability rating based on individual 
unemployability (TDIU), finding this claim to be inextricably 
intertwined with the issues currently on appeal.  In 
addition, the Veteran's attorney subsequently submitted a 
private medical opinion to the Board in support of the claim, 
requesting that the Board grant the Veteran's TDIU claim back 
to 1997.  The Board, however, continues to find that such a 
claim, even if deemed inextricably intertwined, must be 
adjudicated in a formal rating decision so that the Veteran 
may thereafter be furnished with notice of his appellate 
rights.  As a result, the Board previously found that this 
issue was not a subject for current appellate review and 
referred the matter to the RO for appropriate adjudication.  
As there is no indication that the RO has taken any action in 
this regard, the Board once again refers this matter to the 
RO for appropriate adjudication.  

As a result of the determinations of the parties to the Joint 
Motion, the Board finds that it is required to remand the 
remaining issue prior to further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion determined that the January 
2008 Board decision was deficient in several respects.  
First, it determined that the Board had not sufficiently 
explained why the Veteran was not entitled to separate 
ratings for moderately severe damage to Muscle Groups III and 
IV, effective from July 3, 1997.  Secondly, in view of the 
January 2002 VA scars examination finding of muscle loss to 
the rhomboids, the parties determined that it was necessary 
for VA to consider a separate rating for injury to Muscle 
Group II under 38 C.F.R. § 4.73, Diagnostic Code 5302.  
Finally, in view of the January 1989 X-ray findings of 
shrapnel in the left and right lung, and despite the fact 
that the issue of entitlement to a compensable rating for 
residuals of pleural cavity injury had not been developed for 
appellate review, the parties concluded that VA should 
consider whether a separate rating was appropriate under 
former 38 C.F.R. § 4.97, Diagnostic Code 6818 (1996).  
Although not requested by the parties, the Board finds that 
necessary development should also include consideration of 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2008).

The Board finds that the medical findings of record are 
currently not adequate for the Board to address the issues 
raised by the Joint Motion with respect to muscle damage to 
Muscle Group II and the Veteran's residuals of pleural cavity 
injury.  Consequently, the Board finds that it has no 
alternative but to remand these issues so that the Veteran 
can be provided with appropriate examination to assess the 
nature and severity of these disabilities.  As the 
examination may include findings that may relate to the 
current severity of damage to Muscle Groups III and IV, the 
Board finds that it must defer any decision with respect to 
these Muscle Groups pending the results of the requested 
examination.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements for the Veteran 
to have appropriate examination(s) to 
determine the current condition of his 
service-connected multiple shrapnel 
wounds to the left shoulder with 
retained foreign bodies, Muscle Groups 
I, II, III, and IV, and residuals of 
pleural cavity injury involving 
fragment wounds to the left and right 
lung.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be conducted.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected fragment wounds to 
the left shoulder with retained foreign 
bodies, Muscle Groups I, II, III, and 
IV, and the pleural cavity, to include 
any pulmonary, orthopedic, muscle, and 
neurological manifestations, and 
whether the residuals of pleural cavity 
injury are manifested by the following:

(a) Bullet or missile retained in lung, 
pain or discomfort on exertion; 
scattered rales, or some limitation of 
excursion of diaphragm or of lower 
chest expansion;

(b) Pain in chest and dyspnea on 
moderate exertion, adhesions of 
diaphragm, with excursions restricted, 
moderate myocardial deficiency, and 
thickened pleura, restricted expansion 
of the lower chest, compensating 
contralateral emphysema, deformity of 
the chest, scoliosis, or hemoptysis at 
intervals; or 

(c) Tachycardia, dyspnea, or cyanosis 
on slight exertion, adhesions of 
diaphragm or pericardium with marked 
restriction of excursion, or poor 
response to exercise.  

All necessary studies, including pre- 
and post-bronchodilator pulmonary 
function tests (PFTs) (unless medically 
contraindicated), should be conducted 
and the examiner should review the 
results of testing prior to completion 
of the report.

The examination report must include a 
detailed account of all manifestations 
of residuals of pleural cavity injury 
found to be present, including, but not 
necessarily limited to whether there is 
cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
acute respiratory failure, or 
outpatient oxygen therapy is required.  
The examiner should report the percent 
predicted of FEV-1, FEV-1/FVC, and 
(DLCO (SB)).

The examiner must distinguish between 
symptoms resulting from the Veteran's 
service-connected residuals of pleural 
cavity injury and those resulting from 
any nonservice-connected lung 
disorders.  If certain symptomatology 
cannot be disassociated from one 
disorder or another, the examiner 
should so specify.

The examiner(s) should note the range 
of motion measurements for the left 
shoulder, including the extent of right 
arm abduction, as appropriate.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should 
additionally be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left shoulder is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment in terms of slight, 
moderate, moderately severe, and 
severe, including any muscle impairment 
of Muscle Groups I, II, III, and IV.

The examiner(s) should also state 
whether there are any neurological 
residuals associated with the Veteran's 
service-connected left shoulder 
disability and identify any nerves 
involved.  If so, the examiner(s) 
should also specifically discuss the 
extent, if any, of paralysis of the 
nerves involved.

Finally, the examination report(s) must 
provide complete rationale for all 
opinions.

2.  Finally, readjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



